DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 1/22/2021 has been entered. 

Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 1-10 under 35 USC 112(b):
	The amendments to claims (made by Applicants and/or the below Examiner Amendment) are sufficient to obviate the rejections previously of record.  The rejections are withdrawn.

RE: Rejection of claims 1-10 under 35 USC 103 over Schenk et al in view of Hamazaki et al:
	Applicants’ arguments (Page 9) are found persuasive that the proposed modification (in the art rejection of record) would be suitable in the method of Schenk et al, as it would result in continual withdrawal of culture medium from the first tank to the second tank.  The rejection is withdrawn.

Election/Restriction
As claim 1 is found allowable, the restriction requirement based on a lack of unity is reconsidered.  [With the below Examiner’s amendments] all of claims 1-5 and 7-15 share the special technical feature of the cultivation process of claim 1.  As such, all of originally identified Groups 1-4 share unity of invention.  
Claims 11-15 are hereby rejoined and have been fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/21/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ray Wagenknecht on 3/1/2021.

The application has been amended as follows: 
1.    (Currently Amended) A cell-density regulated cell cultivation process for the production of eukaryotic cells and/or a eukaryotic cell-derived product, the process comprising the steps of:
a)    growing cells in a cell culture having a variable cell culture volume in a first cultivation vessel, wherein the culture volume is not regulated to be constant over the entire cell cultivation process,
b)    monitoring cell density in the cell culture over time by repeatedly performing cell density measurements with a density sensor,
c)    varying the cell culture volume to maintain the cells in growth phase by feeding nutrient medium into the cell culture in response to the monitored cell density,
d)    harvesting a fraction of the cell culture while maintaining remaining cells within the cell culture in growth phase, wherein feed rate and harvest rate are not coupled to one another, and wherein the harvested fraction comprises cells and/or a cell-derived product, and wherein the cell culture volume in the vessel is not kept constant continuously by adding nutrient medium into the vessel after harvesting said fraction and/or wherein the volume of the harvested fraction is not immediately replenished by adding nutrient medium into the vessel,
e)    repeating one or all of the aforementioned steps in the order set forth to allow a repeated harvest of cell culture fractions, and


2.    (Original) The process according to claim 1, wherein the cell density in the cell culture is measured continuously.

3.    (Currently Amended)    The process according to claim 1,  wherein the cell density is regulated by using a control loop comprising a sensor continuously measuring the cell density which generates an [[(]]input signal[[)]] and a controller generating an output signal that triggers a pump or valve or adding the appropriate volume of the nutrient medium to the cell culture.

4.    (Previously Presented)  The process according to claim 1, wherein the cell density in the cell culture is regulated to be constant over time or to be a specific time-dependent function for the cell density.

5.    (Currently Amended)  The process according to claim 1, wherein the first cultivation vessel is operated in a volume range between a minimal and a maximal cell culture filling level.

6.    (Cancelled) 

7.    (Currently Amended) The process according to claim 1, wherein (i) at least one additional cultivation vessel is connected to [[a]] the first cultivation vessel to increase the cultivation volume, (ii) the cell density in each connected cultivation vessel is maintained the same, and (iii) the cell culture is exchanged between the cultivation vessels.

8.    (Previously Presented)  The process according to claim 1, wherein the cells comprised in the harvested cell culture fraction are used to inoculate a subsequent fermentation process.

9.    (Currently Amended)    The process according to claim 1, wherein the harvested cells are used for performing a subsequent cultivation step, whereby (i) the cells [[being]] are transfected/ transformed, (ii) gene expression is 

10.    (Previously Presented) The process according to claim 1, wherein the cells are used to prepare cell-free extracts.

11.    (Rejoined- Currently Amended) A method for the preparation of cell free extract for an in vitro translation comprising the steps of:
i)    cultivating and harvesting cells according to the process of claim 1, and
ii)    obtaining a cell-free extract of the cultured cells by subjecting the harvested cells to an extraction treatment

12.    (Rejoined) The method according to claim 11, wherein the harvested cells are in an exponentially growing phase.

13.    (Rejoined) The method according to claim 11, wherein extraction treatment comprises an enzymatic treatment.

14.    (Rejoined) A method for generating a stable cell line comprising the steps of:
i)    cultivating and harvesting cells according to the process of claim 1,
ii)    transforming the harvested cells with a nucleic acid to obtain a stable cell line.

15.    (Rejoined- Currently Amended) A method for the generation of plant cell material in the form of a medium-deprived, porous structured and non-tissue multilayer cell pack and for the subsequent maintenance of said cell pack, comprising the steps of
(i) cultivating and harvesting plant cells according to the process of claim 1 to produce a plant cell suspension;
(ii) separating the plant cell suspension of (i) to produce , 3, thereby establishing the medium- deprived and porous structured nature of said cell pack, and
[[(ii)]] (iii) incubating said medium-deprived and porous structured cell pack in a non-liquid environment under a relative humidity of 50 to 100%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/              Primary Examiner, Art Unit 1633